DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 12 July 2022.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 7-9, 12-13, 15-16, 18, and 20 have been amended.
Claims 10-11, 14, and 17 are cancelled.
Claims 3-4, 6, and 19 are original / previously presented.
Claims 1-9, 12-13, 15-16 and 18-20 are currently pending and have been examined.

Response to Arguments
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-9, 12-13, 15-16 and 18-20  have been considered but they are not persuasive.
Applicant argues the claims are eligible because “the rejected version of each independent claim in the instant application recited a control unit or mobile device based performance of various tasks – similar in nature to one or more examples approvingly cited in the MPEP 2106.04(a)(1).  Based on the additional discussions below, the Applicant asserts the amended independent claims 1, 12, and 18 may ‘involve an abstract idea’ but they definitely do not recite an abstract idea” (Remarks pg. 10, pg. 13).  Examiner disagrees. For example, the limitations of selecting a qualification count…, maintaining / generating a usage count…, incrementing the usage count…, further incrementing the usage count…, confirming the usage count…, determining that the rider has satisfied the qualification count…, and awarding / informing the transit rider free use… as recited in the claims represent the abstract idea grouping of certain methods of organizing human activities (and the sub-groupings of fundamental economic principles or practices; commercial interactions; sales activities or behaviors; managing personal behavior or interactions between people; and following rules or instructions).  These are substantial activities within the body of the claims. Next, the limitations of selecting a qualification count…, maintaining / generating a usage count…, incrementing the usage count…, further incrementing the usage count…, confirming the usage count…, determining that the rider has satisfied the qualification count…, and awarding the transit rider free use… represent the abstract idea grouping of mental processes (and the sub-groupings of concepts performed in the human mind including observation, evaluation, judgment).  These are also substantial activities within the body of the claims.  Hence, the claims recite an abstract idea.  This argument is not persuasive.
Applicant argues that the claims are eligible because they are not a certain method of organizing human activity because “this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances” (Remarks pg. 11).  Examiner disagrees. The limitations of selecting a qualification count…, maintaining / generating a usage count, incrementing the usage count…, further incrementing the usage count…, confirming the usage count…, determining that the rider has satisfied the qualification count…, and awarding / informing the transit rider free use… as recited in the claims represent the abstract idea grouping of certain methods of organizing human activities (and the sub-groupings of fundamental economic principles or practices; commercial interactions; sales activities or behaviors; managing personal behavior or interactions between people; and following rules or instructions).  The sub-grouping of fundamental economic principles or practice includes selecting a qualification count, and awarding / informing free use.  The sub-grouping of commercial interactions includes awarding / informing free use.  The sub-grouping of sales activities or behaviors includes selecting a qualification count, awarding / informing free use.  The sub-grouping of managing personal behavior or interactions between people includes selecting a qualification count, maintaining / generating a usage count, incrementing the usage count, further incrementing the usage count, confirming the usage count, determining that the rider has satisfied the qualification count, and awarding / informing the transit rider free use.  The sub-grouping of following rules or instructions includes maintaining a usage count, incrementing the usage count, further incrementing the usage count, confirming the usage count, awarding / informing the transit rider.  Thus, limitations in the claims are grouped within the defined sub-groupings of certain methods of organizing human activities.  This argument is not persuasive.
Applicant argues the claims are eligible because “the overall processes recited in these claims cannot be considered methods of organizing human activity because they contain specific limitations ‘other than what is well-understood, routine, conventional activity in the field’ and also contain ‘unconventional steps that confine the claim to a particular useful application’… For example, the amended independent claim 1 clearly recites a control unit based processor in a transit system maintaining a count of transit passes activated by a transit rider as well as those expired due to non-activation within a pre-determined time limit based on a real-time electrical communication with the transit rider’s mobile device via a data network, and subsequently automatically awarding the free use of a transit product to the transit rider by sending an electronic intimation of the same rider’s mobile device via the data network” (Remarks pg. 11). Examiner disagrees. First, maintaining a count of transit passes activated by a transit rider as well as those expired due to non-activation within a pre-determined time limit based on a real-time electrical communication with the transit rider’s mobile device via a data network, and subsequently awarding the free use of a transit product are part of the abstract idea in Step 2A Prong One (i.e. certain methods of organizing human activities, mental processes), and adding mere instructions to implement an abstract idea on a computer / merely using a computer as a tool (e.g. control unit processor, ‘automatically’ awarding) to perform an abstract idea is not a practical application or significantly more. Second, whether or not an additional element activity is well-understood, routine, or conventional is applies to additional elements / activities beyond the identified abstract idea in Step 2B. The additional element activities argued here include ‘real-time electrical communication with the transit rider’s mobile device via a data network’ and ‘sending an electronic intimation of the same rider’s mobile device via the data network’, however both of these are claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).  Also see the Applicant’s specification ¶[0024] describing the additional element of a mobile device and a control unit communicatively coupled at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these additional element limitations added to the abstract idea do not provide a practical application or significantly more.  This argument is not persuasive.
Applicant argues that the claims are eligible because “This clearly satisfies the technical improvement requirement under MPEP 2106.05(a)… Here, the Applicants note that each amended independent claim now expressly requires that each step or task recited therein is performed by a processor – whether in the control unit in a transit system or in a mobile device of a user” (Remarks pg. 11-12).  Examiner disagrees.  The claims are more representative of implementing an abstract idea on a computer and merely using computer components as a tool to perform an abstract idea, and using general computers / general computer components in extra-solution capacities such as data gathering and transmitting data, which is not a practical application or significantly more, rather than improving the functioning of a computer or to any other technology or technical field. At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to award free use of a transit product based on rules), that is tangentially associated with a technology element (e.g. computers, mobile), rather than solving a technology based problem.  The claims do not improve the functioning of a processor or a mobile device outside of the business process, i.e. the claims do not improve the functioning of a computer.  Hence, there is no technical improvement in the claims, or a technical problem solved by a technical solution.  This argument is not persuasive.
Applicant argues that the claims are eligible because “each amended independent claim emphasizes that the tasks are performed based on the real-time electrical communication between the control unit and the mobile device.  Thus, the processor-based actions in the amended independent claims provide meaningful limitations on practicing the alleged ‘abstract idea’ and integrate such ‘abstract idea’ into a practical application of rider-friendly fare discounting in the commercial world of transit systems as explained for example in paragraph [0009] in the instant specification” (Remarks pg. 12).  Examiner disagrees. This limitation element of ‘real-time electrical communication between the control unit and the mobile device’ is recited at a high level of generality (i.e. as a general means of transmitting data for subsequent maintaining / generating / awarding), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application or significantly more. The use of the computers (i.e. mobile device, control unit, data network) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these communicating / sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0024] describing the additional element of a mobile device and a control unit communicatively coupled at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.  This argument is not persuasive.
Applicant argues that the claims are eligible because “Applicants maintain that the interactions between the mobile device-based FC user application 12 and the control unit-based FC controller application 14 in Fig. 2 in the instant specification effectively improve the functioning of the respective electronic devices -mobile device and the control unit – and link the tasks recited in the amended claims to a particular technological environment in which the respective electronic device (whether the mobile device or the control unit) is effectively ‘transformed’ into a special purpose computing system that automatically and electronically implements the claimed fare-capping approach” (Remarks pg. 12-13) and “the independent claim 18 is directed to an apparatus (here, a control unit) and recites various components of the control unit that perform the claimed functions in combination.  In other words, the execution of various steps or functions in claim 18 is liked to an apparatus/system in compliance with the above-mentioned MPEP 2106.05(b)” (Remarks pg. 14).  Examiner disagrees. First, the Applicant’s invention is claiming general purpose computers that apply a judicial exception, and the machines (e.g. processor, mobile device, control unit) are recited at a high level of generality which does not qualify it as a particular machine.  See MPEP 2106.05(b)(I).  Here, the computer elements are no more than adding the words ‘apply it’, or using a computer as a tool to perform an otherwise manual process, which is not a practical application or significantly more.  Second, note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. This argument is not persuasive.
Applicant argues the claims are eligible because “the control-unit based or mobile device-based electronic processing of data related to usage count and qualification count for a rider in a transit system – as recited in the rejected version of each independent claim in the instant application – could not be practically performed in the human mind” and “Applicants have amended each independent claim 1, 12, and 18… to more clearly recite that a relevant processor (in the control unit or the mobile device, as applicable) implements/performs the steps or tasks in these claims” (Remarks pg. 14).  Examiner disagrees. Note that there is no scope / magnitude or technical complexity of processing clearly defined in the claims that would otherwise preclude a person from mentally (or mentally, with the assistance of pen and paper) performing actions including selecting a qualification count, generating a usage count, maintaining a usage count, incrementing the usage count, further incrementing the usage count, confirming the usage count, and awarding the transit rider with free use.  The computer elements of a control unit, processor, and ‘automatically’ awarding (claim 1); mobile device, processor, and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18), in these limitations represent merely using a computer as a tool to perform an abstract idea.  For example, but for the generic / general purpose computer language, selecting in the context of this claim encompasses a user manually forming an opinion of a desired qualification count; generating / maintaining in the context of this claim encompasses a user manually observing the usage and judging the usage count for the transit product / passes; incrementing in the context of this claim encompasses a user manually observing activation and non-activation events to then judge new usage counts; determining / confirming in the context of this claim encompasses a user manually evaluating qualification count and usage and judging if qualification count has been met; awarding in the context of this claim encompasses a user manually judging criteria has been met to award free transit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations are observations, evaluations, judgements, opinions) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas. This argument is not persuasive.
Applicant argues the claims are eligible because they “recite that the control unit and the mobile device are in real-time electrical communication with each other via a data network.  In  other words, each of these claims recites the electrical nature of data communication between the control unit and the mobile device in the transit system.  It is evident that the human mind is not equipped to perform such electrical data communication and associated data processing.  The claimed functional steps or tasks in each of these independent claims thus cannot be considered a mental process” (Remarks pg. 14).  Examiner disagrees. Note that the ‘real time electrical communication with each other via a data network’ is not identified as a mental process (in Step 2A Prong One), and instead this limitation is recognized as an additional element and analyzed in Step 2A Prong Two and Step 2B. As discussed above, this electrical communication limitation does not provide a practical application or significantly more, since it represents the extra-solution activity of transmitting data, merely using computers as a tool, and represent court-identified computer activities that are routine / well-known / and conventional.  Hence, this argument is not persuasive.
Regarding the previous 35 USC 103 rejection of claims 1-10, 12-16 and 18-20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.

Priority
The application 17/016,495 filed on 10 September 2020 claims priority from US provisional application 63/070,100 filed on 25 August 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9, 12-13, 15-16 and 18-20:
Step 1:
Claims 1-9, 12-13, 15-16 recite a method; and claims 18-20 recite a control unit in a transit system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-9, 12-13, 15-16 and 18-20 recite an abstract idea. Independent claims 1 and 18 recite selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by the transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; maintaining a usage count for the transit product of the transit rider, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period, and wherein said maintaining comprises the following: incrementing the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit, and further incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit; confirming that the usage count has reached the qualification count during the pre-defined time period; based on the confirmation, determining that the transit rider has satisfied the qualification count within the pre-defined time period; and awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period. Independent claim 12 recites wherein the qualification count specifies a total number of transit passes of a particular type needed to be used in the transit system by a transit rider associated with the mobile device during a pre-defined time period to qualify for a free use of the transit product; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period, and wherein said generating comprises the following: incrementing the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit, and further incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit; confirming that the usage count has reached the qualification count during the pre-defined time period; and based on the confirmation, informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by the transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; maintaining a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; incrementing the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit, and further incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit; confirming that the usage count has reached the qualification count during the pre-defined time period; based on the confirmation, determining that the transit rider has satisfied the qualification count within the pre-defined time period; and automatically awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period; and based on the confirmation, informing the transit rider that the transit product is free for use by the transit rider for a remainder of the pre-defined time period are methods of organizing human activities.  For instance, the claims are similar to a transit operator monitoring the usage of a transit customer based on rules and awarding free travel when usage in a time period satisfies predetermined conditions. Other than reciting generic computer components, such as a control unit, processor and ‘automatically’ awarding (claim 1); mobile device, processor and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices; commercial interactions; sales activities; managing personal behavior or interactions between people; and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, also note that the limitations of selecting a qualification count for a transit product, wherein the qualification count specifies a total number of transit passes of a particular type needed to be used by a transit rider in the transit system during a pre-defined time period to qualify for a free use of the transit product; generating a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; maintaining a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; incrementing the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit, and further incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit; confirming that the usage count has reached the qualification count during the pre-defined time period; based on the confirmation, determining that the transit rider has satisfied the qualification count within the pre-defined time period; automatically awarding the transit rider the free use of the transit product for a remainder of the pre-defined time period; confirming that the usage count has reached the qualification count during the pre-defined time period as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a control unit, processor, and ‘automatically’ awarding (claim 1); mobile device, processor, and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18), nothing in the claim element precludes the steps from practically being performed in the mind (or by a human using a pen and paper).  For example, but for the generic / general purpose computer language, selecting in the context of this claim encompasses a user manually forming an opinion of a desired qualification count; generating / maintaining in the context of this claim encompasses a user manually observing the usage and judging the usage count for the transit product / passes; incrementing in the context of this claim encompasses a user manually observing activation and non-activation events to then judge new usage counts; determining / confirming in the context of this claim encompasses a user manually evaluating qualification count and usage and judging if qualification count has been met; awarding in the context of this claim encompasses a user manually judging criteria has been met to award free transit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations are observations, evaluations, judgements, opinions) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. a control unit, processor and ‘automatically’ awarding (claim 1); mobile device and control unit (claim 12); and control unit, a memory, processor, program instructions (claim 18)) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 12, and 18 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. a control unit, mobile device, a memory, processor, program instructions) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a mobile device does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating / sending and its limitations of wherein the control unit comprises a processor in real-time electrical communication with a mobile device of a transit rider in the transit system via a data network; real-time communication with the mobile device of the transit rider; electronically sending, by the processor, an intimation to the mobile device via the data network recited at a high level of generality (i.e. as a general means of transmitting data for generating / managing / confirming / informing), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile device, control unit, and data network (generic computers, general computer component) are only being used as a tool in the communicating / sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating or sending more than using computers as a tool to perform an otherwise manual process (e.g. communicating data between two entities).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving (claim 12) and its steps of receiving, by the processor and via the data network, a qualification count for a transit product from the control unit are recited at a high level of generality (i.e. as a general means of gathering data for subsequent confirming), and amounts to mere data gathering / transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). At best the mobile device, processor, data network, control unit (generic computers, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a control unit, mobile device, a memory, processor, program instructions, data network); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a control unit, mobile device, a memory, processor, program instructions to perform selecting, maintaining, incrementing, further incrementing, determining, ‘automatically’ awarding, generating, confirming, informing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these generic computer features do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the mobile device do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h). See the Applicant’s specification ¶[0024-25], ¶[0069] describing the additional element of mobile devices at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a), and that mobile devices are commercially available iPhone / Android / Blackberry devices.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding communicating / sending are recited at a high level of generality (i.e. as a general means of transmitting data for generating / managing / confirming / informing), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device, control unit, data network) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these communicating / sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0024] describing the additional element of a mobile device and a control unit communicatively coupled at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding receiving (claim 12) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent confirming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device processor, data network, control unit) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Also, see the Applicant’s specification ¶[0031], ¶[0034] describing the additional element of receiving a qualification count at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (mobile computing), and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to award free use of a transit product), that is tangentially associated with a technology element (e.g. computers, mobile), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 12, 18, and further considering the addition of dependent claims 2-9, 13, 15-16, and 19-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The pre-determined time period limitations of claim 2 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3-4, 19: The transit product (claims 3, 19) and transit pass (claims 4, 19) limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 5: The limitations wherein the qualification count is based on a type of the transit rider, and wherein the method further comprises performing the following: selecting by the processor the qualification count based on the received indication are further directed to a method of organizing human activity (i.e. commercial activity, managing personal behavior, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Next, the limitation of wherein the method further comprises performing the following using the control unit receiving by the processor an indication of the type of the transit rider is an additional element that is not indicative of a practical application or significantly more.  Receiving here is claimed at a high level of detail, and represents the extra-solution activity of data gathering / transmitting data. The recitation of the processor is a computer component recited at a high level of generality and amounts to using a computer as a tool. Furthermore, receiving here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 6: The transit rider limitation merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation electronically receiving, by the processor,  the qualification count from an external source represents an additional element that is not indicative of a practical application or significantly more. Receiving here is claimed at a high level of detail, and represents the extra-solution activity of data gathering / transmitting data. The recitation of the processor is a computer component recited at a high level of generality and amounts to using a computer as a tool. Furthermore, electronically receiving here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea
Dependent claim 8: The external source limitation merely narrows the previously recited abstract idea limitations.  The recitation of wherein the external source is one of… a data processing system in the transit system is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 9: The limitations of performing the following: determining by the processor a use event as one of the following: the transit rider activating a specific transit pass, and 
the specific transit pass expiring due to non-activation by the transit rider within a pre-determined time limit; and establishing that the specific transit pass is used at a time instant when the use event occurs are further directed to methods of organizing human activity (i.e. managing personal behavior, following rules or instructions), and/or mental processes (i.e. judgment) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  The limitation ‘through the communication with the mobile device’, represents an additional element that is not indicative of a practical application or significantly more. Communication here is claimed at a high level of detail, and represents the extra-solution activity of data gathering / transmitting data; and the mobile device is a computer component recited at a high level of generality and amounts to using a computer as a tool. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13: The limitations of transmitting, by the processor, the usage count to the control unit via the data network; and receiving, by the processor, an intimation from the control unit via the data network that the transit rider has satisfied the qualification count are additional elements that are not indicative of a practical application or significantly more.  Receiving and transmitting here are claimed at a high level of detail (as a general means of gathering and transmitting data for subsequent confirming, and then transmitting and outputting results of the confirming) and represents the extra-solution activities of data gathering / transmitting data / and outputting data. The recitation of the processor, and data network are computer components recited at a high level of generality and amount to using computers as a tool. Furthermore, transmitting and receiving here are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 15: The limitation displaying by the processor the qualification count and the usage count on a display screen of the mobile device is further directed to a method of organizing human activity (i.e. marketing or sales activities, managing personal behavior) as described in the independent claim. The recitation of the processor, display screen of the mobile is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this limitation does not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 16: The limitations of performing at least one of the following: providing, by the processor, a visible notification of the free use of the transit product on a display screen of the mobile device; and providing, by the processor, an audible notification of the free use of the transit product on the mobile device are additional elements that are not indicative of a practical application or significantly more.  Visible / Audible notification here are claimed at a high level of detail (as a general means of outputting data regarding the confirming / informing) and represents the extra-solution activities of outputting data. The recitation of the processor and mobile device are computer components recited at a high level of generality and amount to using a computer as a tool, which is not a practical application or significantly more. Visible notification and audible notification do no more than generally link the use of the judicial exception to a particular field of use (i.e. visual / audible output) which is not a practical application or significantly more. Furthermore, notifications here are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 20: The limitations wherein the processor performs the following upon execution of the program instructions: selects the qualification count based on a type of the transit rider; 
maintain a usage count for the transit product, wherein the usage count indicates how many transit passes are used by the transit rider during the pre-defined time period; and confirm that the usage count has reached the qualification count during the pre-defined time period are further directed to a method of organizing human activity (i.e. commercial activity, managing personal behavior, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the program instructions / processor are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1, 12, 18, and the dependent claims 2-9, 13, 15-16, and 19-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-9, 12-13, 15-16 and 18-20 are ineligible.

Novelty / Non-Obviousness
Claims 1-9, 12-13, 15-16 and 18-20 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “incrementing, by the processor, the usage count for every transit pass that is activated by the transit rider within a pre-determined time limit and at a time instant different from other transit passes activated within the pre-determined time limit, and further incrementing, by the processor, the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit” as recited in claim 1, and similarly recited in claims 12 and 18, in combination with the other features of the independent claims.
The prior art of Transport Canberra (Tickets & MyWay page <https://www.transport.act.gov.au/tickets-and-myway> (<http://web.archive.org/web/20190421023753/https://www.transport.act.gov.au/tickets-and-myway> captured on 21 April 2019 using Wayback Machine), Fares page <https://www.transport.act.gov.au/tickets-and-myway/fares> (<http://web.archive.org/web/20190421023757/https://www.transport.act.gov.au/tickets-and-myway/fares> captured on 21 April 2019 using Wayback Machine) Using MyWay page <https://www.transport.act.gov.au/tickets-and-myway/using-myway> (<http://web.archive.org/web/20190428110116/https://www.transport.act.gov.au/tickets-and-myway/using-myway> captured on 28 April 2019 using Wayback Machine), Privacy page <https://www.transport.act.gov.au/tickets-and-myway/using-myway/privacy> (<http://web.archive.org/web/20190313072344/https://www.transport.act.gov.au/tickets-and-myway/using-myway/privacy> captured 13 March 2019 using Wayback Machine), Concessions page <https://www.transport.act.gov.au/tickets-and-myway/fares/concessions> (<http://web.archive.org/web/20190604103910/https://www.transport.act.gov.au/tickets-and-myway/fares/concessions> captured on 4 June 2019 using Wayback Machine)) details awarding free travel for all subsequent travel for the calendar month after the transit rider has satisfied the paid student trip cap tapping on / off during a calendar month (activation usage count) (Fares page ‘MyWay Conditions’ ¶ beginning “A 40 paid trip cap (30 paid trip cap for school students…”), but does not explicitly state incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit.
The prior art of McDonald (US 20030080186) details identifying individual counts for a single collected fare for a single passenger, and counting transactions within a pre-determined time limit (McDonald ¶[0057], ¶[0170]), but does not explicitly state incrementing the usage count for every transit pass that expires due to non-activation by the transit rider within the pre-determined time limit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628